      Case 2:20-cv-00526-KJM-DB Document 10-2 Filed 04/06/20 Page 1 of 2


 1 J. Noah Hagey, Esq. (SBN: 262331)
       hagey@braunhagey.com
 2 Matthew Borden, Esq. (SBN: 214323)
       borden@braunhagey.com
 3 David H. Kwasniewski, Esq. (SBN: 281985)
       kwasniewski@braunhagey.com
 4 351 California Street, 10th Floor
   San Francisco, CA 94104
 5 Telephone: (415) 599-0210
   Facsimile: (415) 599-0210
 6
   ATTORNEYS FOR PLAINTIFF
 7 B&G FOODS NORTH AMERICA, INC.

 8

 9
                                 UNITED STATES DISTRICT COURT
10
                               EASTERN DISTRICT OF CALIFONRIA
11

12                                                      Case No. 2:20-cv-00526-KJM-DB
     B&G FOOD NORTH AMERICA, INC.,
13                                                      DECLARATION OF SCOTT LERNER
                          Plaintiff,                    IN SUPPORT OF PLAINTIFF B&G
14                                                      FOODS NORTH AMERICA INC.’S
            v.                                          MOTION TO TRANSFER VENUE TO
15                                                      NORTHERN DISTRICT OF
   KIM EMBRY and NOAM GLICK, acting in the              CALIFORNIA
16 purported public interest of the general public of
   the State of California,                             Date:        May 15, 2020
17                                                      Time:        10:00 a.m.
                           Defendants.                  Judge:       Hon. Kimberly Mueller
18                                                      Courtroom:   3
19

20

21

22

23

24

25

26

27

28

                                                                      Case No. 2:20-cv-00526-KJM-DB
                                       DECLARATION OF SCOTT LERNER
         Case 2:20-cv-00526-KJM-DB Document 10-2 Filed 04/06/20 Page 2 of 2



                I, Scott Lerner, declare:

     2          1.     I am the Executive Vice President, General Counsel, Secretary and Chief

     3 Compliance Officer of B&G Foods North America, Inc. ("B&G Foods"). 1f called as a witness, I

     4 could, and would, testify competently to the facts set forth herein.
     5         2.      B&G Foods has its headquarters and executive offices in Parsippany, New Jersey.

     6 B&G Foods' management and administrative personnel are based in the New Jersey headquarters.
 7             3.      B&G Foods does not have any offices in the Eastern District of California.
 8             4.      B&G Foods does not make any of its products in the Eastern District of California

 9 or operate any facilities there. B&G Foods' only California facility is a leased distribution center

IO in Fontana, California, located in San Bernardino County, which is operated by a third-party
1 1 logistics provider.

12             5.      B&G Foods does not maintain official corporate records in the Eastern District of

13 California. B&G Foods' central information and document storage systems are located and/or

14 operated at its headquarters in New Jersey.

15

16             I declare under penalty of perjury under the laws of the United States that the foregoing is

17 true and correct to the best of my knowledge, information, and belief.

18

19 Executed: April 6, 2020

20

21

22
23
24
25

26
27
28

                                                                               Case No. 2:20-cv-00526-KJM-DB
                                            DECLARATION OF SCOTT LERNER
